                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:15-cv-00424-RJC-DSC

UNITED STATES COMMODITY              )
FUTURES TRADING                      )
COMMISSION,                          )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )        SUPPLEMENTAL CONSENT ORDER
                                     )
THE TULVING COMPANY, INC. and )
HANNES TULVING, JR.,                 )
                                     )
            Defendants.              )
____________________________________ )

      THIS MATTER comes before the Court on Plaintiff United States Commodity

Futures Trading Commission’s (“CFTC” or “Commission”) Unopposed Motion for

Supplemental Order Assessing Restitution and Civil Monetary Penalty Against

Defendants The Tulving Company, Inc. and Hannes Tulving, Jr. (collectively,

“Defendants”), (Doc. No. 12).

I.    BACKGROUND

      1.     On September 11, 2015, Plaintiff United States Commodity Futures

Trading Commission (“CFTC”) filed a Complaint against Defendants The Tulving

Company, Inc. (“Tulving Company”) and Hannes Tulving, Jr. (“Tulving”) for

Permanent Injunction, Civil Penalties, and Other Equitable Relief, for violations of

the Commodity Exchange Act (“Act”), 7 U.S.C. §§ 1-26 (2012), and the Commission’s


                                          1



     Case 3:15-cv-00424-RJC-DSC Document 13 Filed 11/29/18 Page 1 of 11
Regulations (“Regulations”) promulgated thereunder, 17 C.F.R. § 1.1-190.10 (2013).

(Docket Entry (“D.E.”) #1). The Complaint alleges that Defendants committed

fraud by making material false representations to their customers and

misappropriating their funds.

      2.     On January 5, 2016, the Court entered a Consent Order of Permanent

Injunction (“Consent Order”). (D.E. #11). The Consent Order provides that

Defendants admit and agree that “the Findings of Fact and Conclusions of Law

contained in this Consent Order shall be taken as true and correct [and] be given

preclusive effect, without further proof….” See Consent Order at ¶11.

      3.     Pursuant to the Consent Order, Defendants agree to pay restitution

and a civil monetary penalty, plus post-judgment interest. See Consent Order at

¶¶ 14-16. The Consent Order provides that the amount of monetary sanctions will

be determined by “subsequent consent order or motion by the CFTC and/or hearing

before this court.” See id.

      4.     On May 18, 2016, the Court entered criminal judgments against both

Defendants in a related criminal proceeding after they each pleaded guilty to one

count of wire fraud and aiding and abetting in violation of 18 U.S.C. §§ 1343 and 2.

See U.S.A. v. Tulving et al., No. 3:15-cr-00115-MOC (W.D.N.C. 2016). (D.E. #43).

The criminal judgments provide that Tulving serve 30 months in prison and

Tulving Company be placed on probation for 2 years. The judgments also direct

that Tulving and Tulving Company shall be jointly and severally liable for payment

of restitution in the amount of $15,761,432.63 to specified victims.

                                          2



     Case 3:15-cv-00424-RJC-DSC Document 13 Filed 11/29/18 Page 2 of 11
II.    CONSENTS AND AGREEMENTS

       To resolve the remaining issues of the amounts of restitution and civil

monetary penalties (as provided in the Consent Order), without any further judicial

proceedings, Defendant Tulving Company, subject to the approval the U.S.

Bankruptcy Court for the Central District of California, Santa Ana Division, Case

No. 14-11492 (“Bankruptcy Case”), and Defendant Tulving:

       5.    Consent to the entry of this Supplemental Consent Order Assessing

Restitution and Civil Monetary Penalties Against Defendants (“Supplemental

Consent Order”);

       6.    Affirm that they have read and agreed to this Supplemental Consent

Order voluntarily, and that no promise, other than as specifically contained herein,

or threat, has been made by the CFTC or any member, officer, agent or

representative thereof, or by any other person, to induce consent to this

Supplemental Consent Order;

       7.    Acknowledge service of the summons and Complaint;

       8.    Admit the jurisdiction of this Court over them and the subject matter

of this action pursuant to Section 6c of the Act, 7 U.S.C. § 13a-1 (2012);

       9.    Admit the jurisdiction of the CFTC over the conduct and transactions

at issue in this action pursuant to Section 6c of the Act, 7 U.S.C. § 13a-1 (2012);

       10.   Admit that venue properly lies with this Court pursuant to Section

6c(e) of the Act, 7 U.S.C. § 13a-1(e) (2012);

       11.   Waive:

                                            3



      Case 3:15-cv-00424-RJC-DSC Document 13 Filed 11/29/18 Page 3 of 11
      (a)    Any and all claims that they may possess under the Equal Access to

Justice Act, 5 U.S.C. § 504 (2012) and 28 U.S.C. § 2412 (2012), and/or the rules

promulgated by the CFTC in conformity therewith, Part 148 of the Regulations, 17

C.F.R. §§ 148.1-148.30 (2016), relating to, or arising from, this action;

      (b)    Any and all claims that they may possess under the Small Business

Regulatory Enforcement Fairness Act of 1996, Pub. L. No. 104-121, §§ 201-253, 110

Stat. 847, 857-868 (1996), as amended by Pub. L. No. 110-28, § 8302, 121 Stat. 112,

204-205 (2007), relating to, or arising from, this action;

      (c)    Any claim of Double Jeopardy based upon the institution of this action

or the entry in this action of any order imposing a civil monetary penalty or any other

relief, including this Supplemental Consent Order; and

      (d)    Any and all rights of appeal from this action;

      12.    Consent to the continued jurisdiction of this Court over them for the

purpose of enforcing the terms and conditions of the Consent Order and

Supplemental Consent Order and for any other purpose relevant to this action even

if Defendants now or in the future reside outside the jurisdiction of this Court;

      13.    Agree that they will not oppose enforcement of this Supplemental

Consent Order by alleging that it fails to comply with Rule 65(d) of the Federal

Rules of Civil Procedure and waives any objection based thereon;

      14.    Agree that neither they nor any of their agents or employees under

their authority or control shall take any action or make any public statement

denying, directly or indirectly, any allegation in the Complaint, or creating or

                                           4



     Case 3:15-cv-00424-RJC-DSC Document 13 Filed 11/29/18 Page 4 of 11
tending to create the impression that the Complaint and/or this Supplemental

Consent Order is without a factual basis; provided, however, that nothing in this

provision shall affect their: (a) testimonial obligations, or (b) right to take legal

positions in other proceedings to which the CFTC is not a party. Defendants shall

undertake all steps necessary to ensure that their agents or employees under their

authority or control understand and comply with this agreement;

       15.    Agree to provide immediate notice to this Court and the CFTC by

certified mail of any bankruptcy proceeding filed by, on behalf of, or against either

of them, whether inside or outside the United States: and

       16.    Agree that no provision of this Supplemental Consent Order shall in

any way limit or impair the ability of any other person or entity to seek any legal or

equitable remedy against Defendants in any other proceeding.

       17.    The Court, being fully advised in the premises, finds there is good

cause for entry of this Supplemental Consent Order and that there is no just reason

for delay. The Court therefore directs the entry of ancillary equitable relief

pursuant to Section 6c of the Act, 7 U.S.C. § 13a-1 (2012), as set forth herein.

IV.    RESTITUTION AND CIVIL MONETARY PENALTY

       IT IS HEREBY ORDERED that DEFENDANTS shall comply fully with the

following terms, conditions, and obligations relating to the payment of restitution

and a civil monetary penalty:




                                            5



      Case 3:15-cv-00424-RJC-DSC Document 13 Filed 11/29/18 Page 5 of 11
A.    Restitution

      18.    Defendants’ violations of the Act and Regulations merit the award of

restitution. However, this Court recognizes that in a related criminal action,

entitled U.S.A. v. Tulving et al., No. 3:15-cr-00115-MOC (W.D.N.C. 2016),

Defendants are ordered jointly and severally to pay restitution in the amount of

$15,761,432 to the defrauded investors of Defendants in connection with the same

conduct at issue in this action. Accordingly, restitution is not ordered in this action.

B.    Civil Monetary Penalty

      19.    Defendants shall pay, jointly and severally, a civil monetary penalty in

the amount of $15,761,432 (“CMP Obligation”), plus post-judgment interest. Post-

judgment interest shall accrue on the CMP Obligation beginning on the date of

entry of this Consent Order and shall be determined by using the Treasury Bill rate

prevailing on the date of entry of this Consent Order pursuant to 28 U.S.C. § 1961

(2012).

      20.    Defendants shall pay their CMP Obligation by electronic funds

transfer, U.S. postal money order, certified check, bank cashier’s check, or bank

money order. If payment is to be made other than by electronic funds transfer, then

the payment shall be made payable to the CFTC and sent to the address below:




                                           6



     Case 3:15-cv-00424-RJC-DSC Document 13 Filed 11/29/18 Page 6 of 11
             Commodity Futures Trading Commission
             Division of Enforcement
             ATTN: Accounts Receivables
             DOT/FAA/MMAC/AMZ-341CFTC/CPSC/SEC
             500 S. MacArthur Blvd. Oklahoma City, OK 73169
             (405) 954-7262 office
             (405) 954-1620 fax
             nikki.gibson@faa.gov

If payment by electronic funds transfer is chosen, Defendants shall contact Nikki

Gibson or her successor at the address above to receive payment instructions and

shall fully comply with those instructions. Defendants shall accompany payment of

the CMP Obligation with a cover letter that identifies Defendants and the name and

docket number of this proceeding. Defendants shall simultaneously transmit copies

of the cover letter and the form of payment to the Chief Financial Officer, Commodity

Futures Trading Commission, Three Lafayette Centre, 1155 21st Street, NW,

Washington, D.C. 20581.

C.    Provisions Related to Monetary Sanctions

      21.    Partial Satisfaction: Any acceptance by the CFTC of any partial

payment of Defendants’ CMP Obligation shall not be deemed a waiver of their

obligation to make further payments pursuant to this Supplemental Consent Order,

or a waiver of the CFTC’s right to seek to compel payment of any remaining

balance.

D.    Cooperation

      22.     Defendants shall cooperate fully and expeditiously with the CFTC,

including the CFTC’s Division of Enforcement, and any other governmental agency

in this action, and in any investigation, civil litigation, or administrative matter
                                           7



     Case 3:15-cv-00424-RJC-DSC Document 13 Filed 11/29/18 Page 7 of 11
related to the subject matter of this action or any current or future CFTC

investigation related thereto.

V.    MISCELLANEOUS PROVISIONS

      23.     Notice: All notices required to be given by any provision in this

Supplemental Consent Order shall be sent certified mail, return receipt requested,

as follows:

Notice to CFTC:

      Director
      Division of Enforcement
      U.S. Commodity Futures Trading Commission
      1155 21st Street, NW
      Washington, DC 20581

Notice to Defendants:

      Hannes Tulving, Jr. and/or The Tulving Company
      c/o James Wyatt
      Wyatt & Blake L.L.P.
      435 East Morehead Street
      Charlotte, NC 28202


All such notices shall reference the name and docket number of this action.

      24.     Change of Address/Phone: Until such time as Defendants satisfy in

full their CMP Obligation as set forth in this Supplemental Consent Order,

Defendants shall provide written notice to the CFTC by certified mail of any change

to their telephone numbers and mailing addresses within ten (10) calendar days of

the change.




                                           8



     Case 3:15-cv-00424-RJC-DSC Document 13 Filed 11/29/18 Page 8 of 11
      25.    Entire Agreement and Amendments: The Consent Order and

Supplemental Consent Order incorporate all of the terms and conditions of the

settlement among the parties hereto to date. Nothing shall serve to amend or

modify the Consent Order and Supplemental Consent Order in any respect

whatsoever, unless: (a) reduced to writing; (b) signed by all parties hereto; and

(c) approved by order of this Court.

      26.    Invalidation: If any provision of this Supplemental Consent Order or if

the application of any provision or circumstance is held invalid, then the remainder

of this Supplemental Consent Order and the application of the provision to any

other person or circumstance shall not be affected by the holding.

      27.    Waiver: The failure of any party to this Supplemental Consent Order

at any time to require performance of any provision of this Consent Order shall in

no manner affect the right of the party at a later time to enforce the same or any

other provision of this Supplemental Consent Order. No waiver in one or more

instances of the breach of any provision contained in this Supplemental Consent

Order shall be deemed to be or construed as a further or continuing waiver of such

breach or waiver of the breach of any other provision of this Supplemental Consent

Order.

      28.    Authority: Entry into this Consent Order by Hannes Tulving, Jr. on

behalf of Tulving Company is subject to the authorization of the United States

Bankruptcy Court in the Bankruptcy Case.



                                          9



     Case 3:15-cv-00424-RJC-DSC Document 13 Filed 11/29/18 Page 9 of 11
      29.    Continuing Jurisdiction of this Court: This Court shall retain

jurisdiction of this action to ensure compliance with this Supplemental Consent

Order and for all other purposes related to this action.

      30.    Counterparts and Facsimile Execution: This Supplemental Consent

Order may be executed in two or more counterparts, all of which shall be considered

one and the same agreement and shall become effective when one or more

counterparts have been signed by each of the parties hereto and delivered (by

facsimile, e-mail, or otherwise) to the other party, it being understood that all

parties need not sign the same counterpart. Any counterpart or other signature to

this supplemental Consent Order that is delivered by any means shall be deemed

for all purposes as constituting good and valid execution and delivery by such party

of this Supplemental Consent Order.




                                          10



    Case 3:15-cv-00424-RJC-DSC Document 13 Filed 11/29/18 Page 10 of 11
     There being no just reason for delay, the Clerk of the Court is hereby directed

to enter this Supplemental Consent Order Assessing Restitution and A Civil

Monetary Penalty Against Defendants.

     SO ORDERED.

                                             Signed: November 28, 2018




CONSENTED TO AND APPROVED BY:

/s Hannes Tulving, Jr.                       /s Luke Marsh
Hannes Tulving, Jr.                          Luke Marsh
                                             Richard Foelber
The Tulving Company, Inc.                    Attorneys for U.S. Commodity Futures
By Hannes Tulving, Jr. as President          Trading Commission
                                             1155 21st Street, NW
                                             Washington, DC 20581
                                             202-418-5000



APPROVED AS TO FORM:

/s James Wyatt
James Wyatt
Attorney for Hannes Tulving, Jr
and the Tulving Company
Wyatt & Blake L.L.P.
435 East Morehead Street
Charlotte, NC 28202
704-331-0767




                                        11



    Case 3:15-cv-00424-RJC-DSC Document 13 Filed 11/29/18 Page 11 of 11
